DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation circuit” in claims 1 and 21 and “selection element” in claim 12.
The claim uses the term “evaluation circuit” which is a generic place holder. The generic placeholder is modified by the functional language: to compare the processed reference signal to a first expected result. The claim uses the term “selection element” which is a generic place holder. The generic placeholder is modified by the functional language: to select one of the plurality of different current pulse patterns and control the reference signal source. The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function because the claim language lacks such recitations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following is the interpretation:
evaluation circuit: interpreted to be a module of the control unit illustrated in Fig. 9 and implemented “on a field programmable logic array (FPGA), a microcontroller, or a combination of a FPGA and a microcontroller” as described in ¶75 of the as-filed specification, particularly programmed to perform a comparison function.
selection element: interpreted to be the “a finite state machine or a processor configured to receive configuration information from the control unit 34-2” as described in ¶112 of the as-filed specification and shown in Fig. 9.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the at least one extraction point".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, it is assumed that it was intended to recite “the at least [[one]] two extraction points”. Claim 5 is rejected due to dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 19, 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US20190011541A1 (O'Keeffe).
1. O'Keeffe discloses A time-of-flight light detection system (¶61), comprising:
a plurality of circuits arranged sequentially (Fig. 15C: detector 1, detector 2; ¶123) along a signal path that comprises a plurality of signal channels (Fig. 15C: control wires 1502 carrying control signals 1503 a and 1503 b; ¶123), the plurality of circuits comprising a first circuit and a second circuit arranged downstream from the first circuit (Fig. 15C: detector 1, detector 2; ¶123);
a reference signal source configured to generate a plurality of reference signals, wherein each of the plurality of signal channels at the first circuit receives at least one of the plurality of reference signals (Fig. 15C it is noted that the control signals 1503a and 1503b inherenly have a source such as the maser controller as taught in ¶118; ¶123, 124); and
an evaluation circuit coupled to the plurality of signal channels to receive a processed reference signal from the signal path (Fig. 15C: malfunction indicator circuit 1551; ¶124-125), the evaluation circuit further configured to compare the processed reference signal to a first expected result to generate a first comparison result (Fig. 15C: comparator 1595, threshold value 1590; ¶125).
2. O'Keeffe discloses The time-of-flight light detection system of claim 1, wherein the reference signal source is a current source and the plurality of reference signals are current reference signals (Fig. 15C; ¶123-125 it is noted that the disclosed electrical signals inherently have electrical current).
7. O'Keeffe discloses The time-of-flight light detection system of claim 1, wherein the first circuit is a photodetector circuit (Fig. 15C: detector 1; ¶123) and the second circuit is one of an amplifier circuit or an analog-to-digital converter circuit (Fig. 15C: detector 2 and amplifier 1580a; ¶123-125).
19. O'Keeffe discloses The time-of-flight light detection system of claim 1, wherein the reference signal source is configured to inject the plurality of reference signals between two light acquisition periods of the time-of-flight light detection system (¶128 “malfunction indicator circuit 1550 can generate the measure of difference between the two sets of reflection signal”).
22. O'Keeffe discloses A method of evaluating at least one characteristic of a plurality of signal channels in a time-of-flight light detection system (¶61) that includes a plurality of circuits arranged sequentially along a time-of-flight light detection signal path (Fig. 15C: detector 1, detector 2; ¶123) that comprises the plurality of signal channels (Fig. 15C: control wires 1502 carrying control signals 1503 a and 1503 b; ¶123), the plurality of circuits including a first circuit and a second circuit arranged downstream from the first circuit (Fig. 15C: detector 1, detector 2; ¶123), the method comprising:
generating a plurality of reference signals (Fig. 15C control signals 1503a and 1503b inherenly ¶118, 123, 124);
injecting at least one of the plurality of reference signals into each of the plurality of signal channels at the first circuit such that the plurality of reference signals are processed in the signal path (Fig. 15C: note that the output of the detectors also include the reflection signals 1535a 1535b; ¶124);
comparing a processed reference signal to an expected result to generate a comparison result (Fig. 15C: comparator 1595, threshold value 1590; ¶125);
evaluating the at least one characteristic of at least one of the plurality of signal channels based on the comparison result (Fig. 15C: malfunction indicator circuit 1551; ¶124-125); and
determining whether either of the first circuit or the second circuit is defective based on the at least one evaluated characteristic of the at least one of the plurality of signal channels (Figs. 15B-15C; ¶122-130 “the malfunction indicator can diagnose differences between the sets of reflection signals (e.g. indicative of a malfunctioning detector)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Keeffe.
15. While O'Keeffe does not make explicit, O'Keeffe teaches The time-of-flight light detection system of claim 1, wherein the first circuit comprises an analog multiplexer (Fig. 17A: combiner 1720 which noted in ¶129 that combiner 1720 a time shares (e.g. time multiplexes)) coupled to the plurality of signal channels and configured to receive the plurality of reference signals as inputs and route each of the plurality of reference signals to a different one of the plurality of signal channels (Fig. 15C, D, 17A ¶123-125, 129 it would have been obvious to one of ordinary skilled in the art to combine the teaching of O'Keeffe to use a multiplexer to multiplex the control signal to the detectors 1520a and 1520b as taught by Figs. 15C and 17A because doing so may provide for flexibility and simplicity in design and a single beam splitter (such as 1510b) may be used to route the control signal in addition to the information signal, hence may provide for ;less components and smaller and simpler design).
20. While O'Keeffe does not make explicit, O'Keeffe teaches The time-of-flight light detection system of claim 1, wherein the reference signal source is configured to inject the plurality of reference signals during a light acquisition period of the time-of-flight light detection system (¶123-130 it would be obvious to one of ordinary skill in the art to continuously send the control signal while the measurement of time of flight is happening since the monitoring of the functioning of the system would be more robust hence reliability of the system would increase).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Keeffe in view of US20190178974A1 (Droz)  
18. O'Keeffe discloses The time-of-flight light detection system of claim 1, further comprising:
a system controller (¶118: master controller),
wherein the evaluation circuit is configured to detect a fault in the time-of-flight light detection system based on the first comparison result, and indicate the fault to the system controller (Fig. 15C; ¶124-125), and
while O'Keeffe does not explicitly disclose, O'Keeffe in view of Droz teaches
the system controller is configured to receive the fault and, in response thereto, perform at least one of: disable the time-of-flight light detection system, reduce a performance of the time-of-flight light detection system, or lower a priority of the LIDAR sensor relative to another object scanning sensor (Droz ¶105 “in response to determining the fault condition, the system 400 may be operated in a second mode of operation … The second mode of operation may also include … coarse point cloud data [which] may include reduced resolution data”).
It would have been obvious to one of ordinary skill in the art to modify O'Keeffe to include the second mode of operation during a fault detection because doing so may provide for more robust system that would continue to function, hence a more reliable system, even when a malfunction occurs.
Allowable Subject Matter
Claims 3, 6, 8-14, 16-17, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art does not teach the evaluation circuit to be configured to receive a plurality of processed reference signals from the signal path, each of the plurality of processed reference signals being derived from at least one of the plurality of reference signals, and the evaluation circuit is further configured to compare each of the plurality of processed reference signals to at least one of a plurality of expected results to generate a plurality of first comparison results, in combination with the other claimed features.
The closest prior art does not teach the first circuit to include a photodetector array configured to generate electrical signals based on received light, the reference signal source is configured to inject one of the plurality of reference signals into each of the plurality of signal channels at the first circuit such that each reference signal is combined with at least one of the electrical signals to generate combined signals that are processed by the signal path to generate processed combined signals, and the evaluation circuit configured to receive a processed combined signal from the signal path, the evaluation circuit further configured to compare the processed combined signal to a second expected result to generate a second comparison result, in combination with the other claimed features.
The closet prior art does not teach a memory device configured to store information corresponding to a plurality of different current pulse patterns, and a selection element configured to select one of the plurality of different current pulse patterns and control the reference signal source to generate at least one of the plurality of reference signals based on the selected one of the plurality of different current pulse patterns, in combination with the other claimed features.
The closet prior art does not teach the reference signal source and the analog multiplexer to be controlled to implement a time shift of the plurality of reference signals such that adjacent channels of the plurality of signal channels receive corresponding reference signals of the plurality of reference signals at different times, in combination with the other claimed features.
The closet prior art does not teach a plurality of first time intervals to be interleaved with a plurality of second time intervals, wherein the first circuit includes a photodetector array configured to generate electrical signals based on received light during the plurality of first time intervals, wherein the photodetector array is not providing signals to the signal path during the plurality of second time intervals, and the reference current source is configured to inject the plurality of reference signals into the plurality of signal channels at the first circuit during the plurality of second time intervals, in combination with the other claimed features.
The closet prior art does not teach a plurality of circuits arranged sequentially along a signal path that comprises a plurality of signal channels, where the plurality of circuits include a first circuit and a second circuit arranged downstream from the first circuit, a reference signal source configured to generate a plurality of reference signals, each of the plurality of signal channels at the first circuit receives at least one of the plurality of reference signals, the first circuit comprising a plurality of readout elements and a plurality of photodetector readout channels representative of a first portion of the plurality of signal channels and coupled to the plurality of readout elements, the plurality of readout elements configured to selectively route the plurality of reference signals to the plurality of photodetector readout channels, the second circuit comprising a plurality of processing channels representative of a second portion of the plurality of signal channels, the plurality of processing channels including a plurality of processing elements configured to generate processed reference signals derived from the plurality of reference signals and output the processed reference signals from the second circuit, and an evaluation circuit coupled to the signal path to receive a processed reference signal of the processed reference signals, the evaluation circuit configured to compare the processed reference signal to a first expected result to generate a first comparison result.

Conclusion
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645     

/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645